491 N.W.2d 655 (1992)
In re the Petition for DISCIPLINARY ACTION AGAINST William F. YOUNG, an Attorney at Law of the State of Minnesota.
No. C0-91-1306.
Supreme Court of Minnesota.
October 20, 1992.

ORDER
On July 18, 1991, the Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent William F. Young had committed professional misconduct warranting public discipline. Thereafter, on March 20, 1992 and July 20, 1992, the Director filed a Supplementary Petition for Discipline and a Second Supplementary Petition for Discipline, respectively, against respondent. In the petitions, the Director alleges that respondent committed various trust account violations, including the temporary, but intentional misappropriation of client funds on various occasions between 1987 and 1990. It is undisputed that none of respondent's clients lost any money or suffered any injury as a result of respondent's conduct. Moreover, all misappropriated funds were returned by respondent prior to the Director acquiring knowledge of respondent's misconduct.
On July 29, 1992, a hearing on the Director's petitions was held before a referee *656 of this court. The referee filed findings of fact, conclusions of law and a recommendation for discipline in this matter on August 26, 1992. The referee recommended that this court suspend respondent for a period of 3 months. The Director and respondent agree with the referee's recommendation and now have filed a stipulation for discipline with this court in which the respondent waives his right to briefing and oral argument before this court. The parties join with the referee in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a 3-month suspension.
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director, the recommendation of the referee, and the stipulation of the parties, NOW ORDERS:
1. That, effective immediately, the respondent, William F. Young, hereby is suspended pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility, for a period of 3 months.
2. That the requirements of Rule 18(a) through (d), Rules on Lawyers Professional Responsibility, hereby are waived.
3. That respondent shall be reinstated at the end of the period of suspension, provided that at least 15 days before the expiration of the suspension, respondent files an affidavit with the Clerk of Appellate Courts and the Director, stating that he has complied with Rules 24 and 26, Rules on Lawyers Professional Responsibility, is current in Continuing Legal Education requirements, and has complied with all other conditions for reinstatement imposed by this Court.
4. That respondent's reinstatement shall be conditioned upon the following:
a. Respondent shall supply all records, books and other materials reasonably requested by the Director to complete respondent's audit, and respondent shall reimburse all missing funds.
b. Respondent shall pay to the Lawyers Trust Account Fund such amounts as the Director determines were lost by that fund as a result of lost interest caused by respondent's unauthorized trust account withdrawals.
5. That the respondent shall pay to the Director the sum of $1290.96 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.